DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 6/27/2022 is acknowledged.  The traversal is on the ground(s) that lack of unity has not been established because Kozarsky does not disclose the special technical feature of a genome comprising (1) an exogenous polynucleotides comprising the coding sequence of one or more scavenger receptor class B type I knockdown factors and (2) comprising the coding sequence(s) of one or vasoconstrictor.  This is not found persuasive because Applicant is not considering the full breadth of claim 51 and the special technical feature.  The claims were amended to recite “and” in place of “and/or” between the two different coding sequences recited.  However, the breadth of the coding sequence for a vasoconstrictor encompasses the coding sequence that is endogenous to the claimed non-human mammal.  As such, Kozarsky still discloses the special technical feature because Kozarsky discloses the coding sequences (1) and (2) .
Applicant further elects the species (i) a genome comprising an insertional disruption into the ApoE gene, (ii) an exogenous polynucleotide comprising the coding sequence or one or more SR-BI; and (iii) a genome comprising an exogenous polynucleotide encoding a vasoconstrictor protein 
The requirement is still deemed proper and is therefore made FINAL.
Claims 65-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/27/2022.
Claims 51-64 are under consideration.

Drawings
The drawings are objected to because:
 (1) the x axis of graphs A and B in figure 4 are in a language other than English;
 (2) the y axis of graphs A-F in Figure 5A are in a language other than English; 
 (3) the alphabetic lettering is inconsistent with the drawings (two figures 5A and 5B are presented but within these figures are additional letterings of panels with A and B): 
(4) the y axis of graphs A-D in figure 6 are in a language other than English;
(5) the y axis of graphs A-D in figure 7 are in a language other than English;
(6) the y axis of graph C in figure 8 is in a language other than English;
(7) the y axis of graphs A-D in figure 9 is in a language other than English;
(8) the y axis of graphs A-C in figure 10 are an a language other than English;
(9) the y axis of graphs A-D in figure 11 are in a language other than English;
(10) the y axis of graphs A-C in figure 12 are in a language other than English;
(11) the y axis of graphs A and B in figure 13 are in a language other than English;
(12) the y axis in figure 14 is in a language other than English;
(13) the y axis if graphs A, C, M, N, and P of figure 15 are in a language other than English.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 52 is objected to because of the following informalities:  The claims comprises grammatical errors.  Amending line 2 to recite, “exogenous polynucleotides make an insertion into the ApoE gene, or make a replacement for part” .  Appropriate correction is required.
Claim 54 is objected to because of the following informalities:  the claims recites, “a homogeny of…”.  This appears to be idiomatic English that may have come from a translation to English from a foreign document.  Amending the recitation to state, “a homology of…” or “sequence identity of…”, would be remedial.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54-57 and 61-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 54, line 2-3 recites, “the level of SR-BI having activity of the animal in protein level and/or transcription level”.  The intended means of this recitation is not quite apparent.  It appears to possibly be a literal translation another language and does not make sense as a phrase or term in English.  
Claim 54 also recites, “preferably” and “more preferably”. “Preferably” renders limitations following it indefinite because it is not apparent if the limitations that follow preferably are intended to further limit the claim or if they are exemplary, thus non-limiting.  In other words, is the scope of the claim limited to the most preferable embodiment, preferred embodiments, or the broadest embodiments.  As such, the metes and bounds of the claims are not apparent.
Claims 55 also recite “preferably”.  Therefore, the scope of the claim is indefinite for reasons discussed above.
Claims 56 also recite “preferably” and “more preferably”.  Therefore, the scope of the claim is indefinite for reasons discussed above.
Claims 57 also recite “preferably”.  Therefore, the scope of the claim is indefinite for reasons discussed above.
Claim 61 has the same issues of indefiniteness described for claim 54 above.
Claim 62-64 have the same issues of indefiniteness described for claim 55 above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(A) Claims 51-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
(1)	Claim 51 and thus its dependents recite, “an exogenous polynucleotide comprising the coding sequence of one or more SR-BI knockdown factors”.
The specification defines “SR-BI knockdown factor” as a factor capable of reducing the level of SR-BI having activity in an animal in protein level or transcription level.  The specification further describes generic examples such as repressor proteins that directly reduced the activity of SR-BI, an antibody for the SR-BI protein, siRNA for SR-BI, or antisense for SR-BI.  The specification also describes one species of repressor protein, PDZK1 (p. 9, last paragraph).  
Thus, the claimed “exogenous polynucleotide” encompasses a DNA or cDNA that encodes for a protein or inhibitory RNA that directly or indirectly knocks down SR-BI given its broadest reasonable interpretation in light of the specification.  The claimed exogenous polynucleotides encompass a broad and diverse range of polynucleotides. An artisan of ordinary skill could reasonably be expected to envision DNA sequences encoding antisense or siRNA that directly inhibit translation of SR-BI.  The artisan can also envision DNA sequence encoding PDZK1.  However, the specification only provides one sequence species (i.e. sequence encoding PDZK1) that indirectly knocks down SR-BI.  Further the specification fails to provide any examples of sequences encoding antibodies that indirectly or directly knockdown SR-BI.  As such, the specification fails provide a representative number of species of the claimed exogenous polynucleotide to adequately describe the complete structure of the claimed genus.  Given the lack of description of a large and diverse number of exogenous sequences encompassed by the claims, one of ordinary skill would have difficulty envisioning all of the sequences encompassed by the claims, as well as the sequences of which Applicant was in possession at the time of effective filing.  Thus the above recitation lack adequate written description.
“It is not sufficient for purposes of the written description requirement of Section 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose.” Lockwood v. American Airlines Inc., 41 USPQ2d 1961, 1966 (CAFC 1997).  

(2)  Claim 54 recites, “the coding sequence of the siRNA has a homogeny of 56%, 60%, 65%, 70%, 75%, 85%, 90%, 95%, 99%, or 100% to the sequence as shown in SEQ ID NO:4”.
The specification describes SEQ ID NO:4 as an siRNA corresponding to SR-BI transcript with the recited percentages of sequence homology.  The specification refers to an underlined sequence in the middle of SEQ ID NO:4 that can be substituted with other interference sequences for SR-BI transcript (p. 10, second full paragraph)  However, the specification does not describe actual variants of this siRNA sequence of SEQ ID NO:4.  Given the great number of sequences comprising diverse sequences variability encompassed by the claimed degrees of homology, the specification fails to sufficiently describe a representative number of species variants that would adequately describe the complete structure of the genus.  Further, since the specification provide little description regarding which parts of SEQ ID NO:4 need to be conserved, one of ordinary skill could not envision of which sequence species Applicant was in possession at the time of invention.  As such, the above recitation in claim 54 lacks sufficient written description.

(B)  Claims 51-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a genetically engineered non-human mammal whose genome comprises (i) an exogenous nucleotide sequence encoding an siRNA against SR-BI inserted into the endogenous ApoE gene; and one or more exogenous nucleotide sequences encoding a vasoconstrictor operably linked to an inducible promoter, wherein the exogenous nucleotide sequence disrupts the ApoE gene and ApoE is not expressed, wherein the exogenous nucleotide is operably linked to the ApoE promoter and expression of the siRNA knocks down SR-BI expression in the mouse liver, wherein the homozygous form of the genetically engineered non-human mammal displays hypercortisolemia, hyperlipidemia, increase arteriosclerotic lesion formation, and hypertension as compared to a genetically engineered non-human animal solely comprising a disruption of its ApoE gene and expression, does not reasonably provide enablement for the following:
(1) a genetically engineered non-human mammal comprising any type of functional inactivation to its ApoE gene and operable linkage of any SR-BI knockdown factor to any tissue specific promoter other than ApoE; and 
(2) any phenotype or not phenotype at all in the genetically engineered non-human mammals.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of Invention:  A transgenic non-human mammal comprising in its genome multiple genetic modifications. One modification functionally inactivates the ApoE gene.  Another modification introduces an exogenous gene encoding a SR-BI knockdown factor operably linked to a tissue specific promoter.  Another modification introduces an exogenous nucleotide sequence encoding one or more vasoconstrictor genes operably linked to inducible promoters.
	Breadth of the Claims:  The breadth of the claims is found in the breadth of the genetic modification and the lack of any recitation to a phenotype.  The genetic modification of the ApoE gene is defined not by its structure but by its expression phenotype (i.e. functionally inactivated).  Thus the breadth of the genetic modification to the ApoE gene encompasses introducing a disrupting sequence to the endogenous ApoE gene or deleting part or all of the ApoE gene.  The breadth of the genetic modification of the ApoE gene also encompasses knocking down the ApoE gene expression using an inhibitor or siRNA against ApoE.  The genetic modification of the SR-BI requires the introduction of a sequence that encodes a SR-BI knockdown factor into the genome.  This exogenous sequence can encode an inhibitor protein, iRNA, or antisense that knocks down SR-BI in a tissue specific manner.  The claims do not define which tissue specific promoter.  As such, the exogenous polynucleotide is any tissue promoter.  The genome also comprises an exogenous vasoconstrictor gene operably linked to an inducible promoter.  The breadth of inducible promoter is any promoter that is turned on by a specific factor or agent and is not turned on constitutively.  The claims do not recite any type of physiological phenotype that results from the genetic modifications.  As such, the breadth of the claims encompasses any physiological phenotype or no phenotypic change imparted by the genetic modifications at all.
	Specification Guidance and Working Examples:  The specification and working examples provide much narrower guidance to a transgenic non-human mammal comprising a homozygous disruption of the ApoE gene in its genome, wherein ApoE is not expressed, wherein the disruption is an insertion of an exogenous nucleotide sequence encoding an siRNA against SR-BI or encoding PDZK1 repressor protein operably linked to the endogenous ApoE promoter.  The transgenic mouse further comprises an exogenous nucleotide encoding an angiotensin II gene.  These genetic modification lead to a phenotype of hypercholesterolemia, hyperlipidemia, increased arteriosclerotic lesion, and hypertension in comparison to a non-human transgenic mammal that only comprises the ApoE gene knockout.  See Example 1, pp. 15-16; Example 2, pp. 16-17; Examples 6-9, pp. 19-24.
	Thus the specification fails to provide specific guidance to any genomic modification that results in ApoE functional inactivation other via a homozygous disruption of the ApoE gene, any exogenous nucleotide sequence encoding any SR-BI knockdown factor operably linked to any other promoter than the ApoE promoter.  The inclusion of any exogenous vasoconstrictor gene other than angiotensis II and any phenotype or no phenotype at all are also not enabled by the specification.  
	State of the Art:  Dolatshad (Dolatshad et al.  Mammalian Genome 26:598-608, 2015) states, “The traditional approach, pronuclear injection, results in the random integration of the transgenic construct at varying copy number (Palmiter et al. 1986). This uncontrolled event can lead to mutagenesis (Beier et al. 1989), and frequently, transgene expression is influenced by sequences flanking the integration site (Dobie et al. 1996; Hatada et al. 1999). Multiple independent lines must be characterized to causally link phenotype with transgene expression, resulting in a high animal and financial cost. Although independent lines expressing the transgene at differing levels can allow phenotype severity to be correlated with the level of transgene expression, this fortuitous outcome is infrequently obtained.”  See paragraph bridging pp. 598 and 599.  Dolatshad further states, “Traditionally, random integration approaches have been adopted with simple promoter cDNA or Bacterial Artificial Chromosome-based constructs which lead to multiple lines of mice, each with a unique copy number and site of integration. This method is sometimes able to yield different lines with different levels of expression with which the consequences of gene dosage can be explored; however, this fortuitous outcome is infrequently obtained as high copy number transgene arrays are frequently associated with variegation and silencing (Garrick et al. 1998).” See p. 605, col 2, lines 7-17.  
Thus, as exemplified by Dolatshad, genetic modification is associated with unpredictable phenotype, with the site of integration, varying copy number, confounding mutagenesis, and silencing of the transgene leading to unpredictable levels of transgene expression and unpredictable outcome, as Dolatshad describe it (abstract), or more generally unpredictable phenotype.  
Regarding a method of genetic modification using CRISPR/Cas, while gene-editing with CRISPR/Cas 9 had been established in some animal species at the time of effectively filing, the state of the CRISPR art teaches that the methodology was in its rudimentary stages of development and unpredictable.  Ledford (Nature 583:17-18, 2020) reports, “The current research underscores how little is known about how human embryos repair DNA cut by the genome-editing tools — a key step in CRISPR–Cas9 editing — says reproductive biologist Mary Herbert at Newcastle University, UK. “We need a basic road map of what’s going on in there before we start hitting it with DNA-cutting enzymes,” she says. The first preprint was posted online on 5  June by developmental biologist Kathy Niakan at the Francis Crick Institute in London and her colleagues. In that study1 , the researchers used CRISPR–Cas9 to create mutations in the POU5F1 gene, which is important for embryonic development. Of 18 genome-edited embryos, about 22% contained unwanted changes affecting large swathes of the DNA surrounding POU5F1. These included DNA rearrangements and large deletions of several thousand DNA bases — much greater changes than are typically intended. Another group, led by stem-cell biologist Dieter Egli at Columbia University in New York City, studied2 embryos created with sperm carrying a blindness-causing mutation in a gene called EYS. The team used CRISPR–Cas9 to break the DNA in the EYS gene, and found that about half of the embryos lost large segments of the chromosome on which EYS is situated — and sometimes all of it. And a third group, led by reproductive biologist Shoukhrat Mitalipov at Oregon Health & Science University in Portland, studied embryos made using sperm with a mutation that causes a heart condition3 . This team also found signs that editing affected large regions of the chromosome containing the mutated gene. In all the studies, researchers used the embryos for scientific purposes only, and not to generate pregnancies. …. The changes are the result of DNA-repair processes harnessed by genome-editing tools. CRISPR–Cas9 uses a strand of RNA to direct the Cas9 enzyme to a site in the genome with a similar sequence. The enzyme then cuts both strands of DNA at that site, and the cell’s repair systems heal the gap. The edits occur during that repair process: most often, the cell seals up the cut using an error-prone mechanism that can insert or delete a small number of DNA letters. If researchers provide a DNA template, the cell might use that sequence to mend the cut, resulting in a true rewrite. But broken DNA can also cause shuffling or loss of a large region of the chromosome. Previous work using CRISPR in mouse embryos and other kinds of human cell has demonstrated that editing genes can cause large, unwanted effects4,5. But it was important to demonstrate the work in human embryos, says Urnov, because various cell types might respond to genome editing differently. Such rearrangements could easily be missed: many experiments look for other unwanted edits, such as single DNA-letter changes or insertions or deletions of only a few letters. But the latest studies looked specifically for large changes near the target. “This is something that all of us in the scientific community will, starting immediately, take more seriously than we already have,” says Urnov. “This is not a one-time fluke.”  Se p. 18, section ‘Unwanted effects’.
Schaefer et al. (Nat Methods 14(4) 547-547, 2017.  Author Manuscript pp. 1-3) reported similar off-target results and a large number of unexpected, inadvertent introduction of single-nucleotide variants (SNV) when they did whole genome sequences to assess off-target effects of CRISPR.  Schaefer et al. reports, “these results indicate that at least certain sgRNAs may target loci independently of their target in vivo. The unpredictable generation of these variants is of concern. The impact of the numerous mutations occurring in noncoding RNAs or other regulatory intragenic regions could be detrimental to key cellular processes (Supplementary Fig. 4 and Supplementary Table 5)6 . Although our CRISPR-treated mice did not display obvious extraocular phenotypes, it is possible the mice may reveal phenotypes in time, when they are challenged or bred to homozygosity.”  See page 2, last paragraph.  Schaefer et al.  also reports, “The present study demonstrates WGS analysis of both indels and SNVs as the most thorough method for identifying off-target mutations and shows a significantly higher number of potentially deleterious CRISPR–Cas9-induced mutations than have been previously reported3 . It is not clear whether improved sgRNA design or use of high-fidelity Cas9 may reduce off-target mutations, or whether in vivo off targets are a general problem of any sgRNA.”  See page 3, first paragraph.
Lee & Kim (Nature Biotechnology Advanced Online Publication. doi:10.1038/nbt.4207.  2018. Pp.1-2) reports, “Kosicki et al.2 show that in addition to off-target effects, CRISPR–Cas9 ontarget effects are also unpredictable, complex, and potentially problematic.”  See p. 1, col 1, paragraph 1.  “In an attempt to disrupt the X-linked PigA gene, Kosicki et al.2 first introduced Cas9 and gRNAs, targeted to intronic or exonic sites of the gene, into male mouse embryonic stem (ES) cells. Unexpectedly, single gRNAs targeted to intronic sites located hundreds to thousands of base pairs from the nearest exon, which could have served as negative controls, yielded PigA-deficient cells at frequencies of 5–20%, suggesting that DSB repair can involve large deletions extending up to several kilobase pairs in length. In addition, they chose the autosomal Cd9 locus to show that gRNAs targeted to distant intronic sites also produced Cd9-deficient cells. Apparently, these events were not limited to certain loci or allele numbers or cell types or methods of Cas9 expression or delivery. The authors observed large, single-gRNA-mediated deletions at monoallelic and biallelic loci in two mouse embryonic stem cell lines, in mouse hematopoietic stem cells, and in human female pigmented retinal epithelial cells, regardless of whether expression or delivery of Cas9 was stable or transient.  The high frequency of large deletions caused by a single, Cas9-induced cut was unexpected because it is widely believed that Cas9-triggered mutagenic NHEJ leads to small insertions or deletions (indels) of <20 base pairs at a DSB site. Large deletions must have gone unheeded by most researchers previously because these events cannot be detected by conventional, short-range PCR and genotyping methods for detecting focal mutations in the vicinity of the target site.” See paragraph bridging col 1 and 2 of p. 1 and following paragraph in col 2 of p.1.  “To understand and characterize these molecular events in detail, the authors carefully analyzed a pool of PigA- or Cd9-deficient cells and singlecell-derived, PigA- or Cd9-deficient clones using long-range PCR and PacBio or Sanger sequencing (Fig. 1). As expected, most edited alleles contained large deletions of up to 9.5 kilobases of chromosomal DNA spanning the target site and the nearest exon. But a substantial portion (17%) of editing events involved complex, often non-contiguous lesions, such as insertions of DNA segments from other chromosomes, inversions, duplications, and single-nucleotide variations in addition to large deletions. It is difficult to dismiss all of these unusual mutant alleles as PCR or sequencing artifacts. The repair of two concurrent DSBs induced by two nucleases often gives rise to translocations, inversions, duplications, and large deletions4–6, but it is a mystery how a single DSB can cause such complex rearrangements. Kosicki et al.2 caution that extensive on-target damage, especially damage involving translocations, may activate one of hundreds of dormant oncogenes in the human genome”. See p. 1, col 3.  “Unusual on-target effects in addition to off-target effects must be carefully monitored and possibly controlled in future… In this regard, it is encouraging that researchers have made considerable efforts since 2013 to define and control genome-wide CRISPR off-target effects…. The precise mechanisms of large deletions, complex rearrangements, and IHR at CRISPR on-target sites remain unknown and require further investigation.” See p. 2, paragraph bridging col 2 and 3.
The state of the art teaches that a physiological phenotype associated with a genetic modification of an non-human mammal is highly dependent of the specific genetic modification structure and highly unpredictable.  It is pointed out that while means of making a mouse with various permutations of the genetic modification are available.  Neither the specification nor the art provide any guidance to an enabled use for a transgenic animal as claimed lacking a phenotype or having any phenotype.  Further, the art fails to provide specific guidance to overcome the short comings of the specification and the unpredictabilites described in the art.  As such, neither the specification nor the art enable the full scope of the claims.
	Undue Experimentation: While transgenic technologies have long been established in the art, means of overcome the structural nexus between genotype alteration and resultant unpredictable phenotype have not be identified and are far from routine optimization.  As such, the type of experimentation needed would be discovery experimentation that goes beyond routine optimization and this level of experimentation would be undue.
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is being made because the claims do not require the genetically engineered animal to have a phenotype and a mouse without a phenotype or any phenotype can be made.
Claim(s) 51, 54, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raffai (US 2008/0075663 A1; of record in IDS). 
Regarding claim 51, Raffai teaches an animal model, such as a mouse, comprising an impaired ApoE and a knocked out SR-BI ([0012]). These teachings encompass the limitations of a genetically engineered non-human mammal, wherein its genome comprises ApoE gene that is functionally inactivated and comprises a genetic modification that knocksdown SR-BI.  Raffai further teaches that the SR-BI can be inhibited by expressing an inhibitory transgene such as an siRNA ([0036]).  This discloses an exogenous polynucleotide comprising the coding sequence of one more more SR-BI knockdown factors as claimed.
Raffi does not expressly teach that the genome further comprises the coding sequence of one or more vasoconstrictors operably linked to an inducible promoter.  However, animals, such as mice, comprising multiple endogenous coding sequences of one or more vasoconstrictors.  Further the promoters of these endogenous vasoconstrictor genes are not constitutively active and are turned-on or induced by specific cellular events (i.e. are inducible promoters).  As such, the vasoconstrictor genes endogenous to the animal encompass the limitations of the vasoconstrictor sequences because the claims do not specify them as having to be exogenous.  
Raffi does not expressly teach that the coding sequence of SR-BI knockdown factor is operably linked to a tissue specific promoter.  However, prior to effective filing of the claimed invention, Kocher teaches that in mice, SR-BI is expressed in hepatocytes, where it mediates selective uptake of cholesterol from HDL (p. 310, col 2, paragraph 1, lines 5-7).  
As such, one seeking to make a variant of the genetically engineered mouse wherein the ApoE is genetically inactivated and the SR-BI is knocked down by an siRNA against SR-BI, as taught by Raffi, would require operably linkage of the siRNA to a liver specific tissue promoter to target the expression to the site of SR-BI expression, which is the liver, as taught by Kocher.  As such, it would have been obvious to use  a liver specific promoter to target expression of the siRNA again SR-BI in the genetically engineered mice variant taught by Raffi to predictably arrive at the engineered animal of claim 51.  An artisan would have a reasonable expectation of success because liver specific promoter are known in the prior art to target expression of a transgene to the liver.  An artisan would have been motivated to use a liver specific promoter in the animal of Raffi because SR-BI is expressed specifically in the liver and therefore its knockdown needs to be targeted to the liver.  Thus, Raffi in view of Kocher is an obvious variant of the instant claim.
Regarding claims 54 and 61, an artisan of ordinary skill in the art would expect that an siRNA against SR-BI, as taught by Raffi, would predictably result in knockdown of SR-BI activity as claimed.  As such, Raffi in view of Kocher renders claim 54 obvious.
Regarding claim 58, Raffi in view of Kocher teaches cells, organs, tissues comprised in the genetically engineered animal as described above.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, E, and G are applicable. The claimed method was known in the art at the time of filing as indicated by Raffi in view of Kocher. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632